Citation Nr: 0739518
Decision Date: 12/14/07	Archive Date: 01/29/08

Citation Nr: 0739518	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  06-20 676	)	DATE DEC 14 2007
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether an April 1961 rating decision was clearly and 
unmistakably erroneous in severing service connection for 
bronchial asthma.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to December 
1943.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which found that an April 1961 rating 
decision severing service connection for bronchial asthma did 
not contain clear and unmistakable error (CUE).  

The veteran appealed the RO's decision to the Board.  In an 
August 2006 decision, the Board likewise determined that 
there was no CUE in the April 1961 rating decision severing 
service connection for bronchial asthma.

In November 2006, the veteran's representative filed a motion 
for reconsideration of the Board's August 2006 decision.  See 
38 C.F.R. § 20.1001 (2007).  In September 2007, a Board 
Deputy Vice Chairman granted the motion, ordering 
reconsideration of the Board's August 2006 decision by an 
expanded panel of the Board as provided by 38 U.S.C.A. § 
7103(b).  The undersigned Veterans Law Judges have been 
designated as the reconsideration panel.

The Board notes that this case has been advanced on the 
docket in light of the veteran's age, pursuant to 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  In an April 1961 rating decision, the RO severed service 
connection for bronchial asthma.

2.  The April 1961 rating decision was supported by the 
evidence then of record and was consistent with VA law and 
regulations then in effect.

CONCLUSION OF LAW

The April 1961 rating decision was not clearly and 
unmistakably erroneous in severing service connection for 
bronchial asthma.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.105(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a matter of law, the VCAA is not applicable to CUE claims.  
See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en 
banc); see also Parker v. Principi, 15 Vet. App. 407, 412 
(2002) (regarding CUE claim as to a prior final RO decision).  
Neither the veteran nor his representative has argued 
otherwise.


Background

The veteran's June 1943 military enlistment medical 
examination report is negative for complaints or findings of 
a respiratory disorder, including asthma.  On examination, 
the veteran's lungs were normal and a chest X-ray was 
negative.  

(Here, the Board notes that the veteran's representative has 
indicated that the June 1943 enlistment examination report 
"is not of record although it was previously as it was 
referenced on numerous occasions in the past."  See 
September 19, 2007, written arguments at page 2.  The Board 
wishes to assure the veteran and his representative that the 
enlistment examination report remains of record, being the 
first document in the claims folder.  It appears that the 
veteran's representative may have overlooked it when 
reviewing the file).

In-service medical records show that in August 1943, 
approximately two months after his enlistment, the veteran 
was seen for a cold in his chest.  In September 1943, he was 
again seen for a chest cold.  His symptoms were noted to 
include wheezing, coughing, and rales in his chest.  Later 
that month, the veteran was hospitalized for observation to 
determine if he had asthma.  On admission, the veteran 
reported a lifelong history of asthma.  He also reported a 
family history of asthma and allergies, stating that his 
father and brother were asthmatic and that there was a long 
history of allergies on his father's side.  The veteran 
indicated that he had had nocturnal wheezing nearly all his 
life with severe attacks occurring during the goldenrod 
season and when the dust was heavy.  He denied any specific 
treatment or skin test for allergies, but indicated that he 
had received an occasional shot during periods of mild 
distress from a private physician.  The veteran also reported 
that his asthma had never been severe enough to seek 
emergency medical care.  Examination of the lungs and thorax 
was essentially normal and there was no evidence of any 
respiratory abnormalities.  A chest X-ray was clear.  The 
final summary indicated that there was no evidence of 
asthmatic rales or any other symptoms of asthma, and that all 
clinical and diagnostic studies were negative during his 
hospital stay.

The veteran was readmitted to the hospital in November 1943 
after a mild asthmatic attack.  He had numerous asthmatic 
rales in the left anterior and posterior chest for several 
days with minimal discomfort but no true respiratory 
distress.  Chest X-rays on admission and discharge were 
negative.  His symptoms were clear by the 10th day.  

In November 1943, a Medical Evaluation Board (MEB) consisting 
of the Chief of Surgical Service, the Chief of Medical 
Service, and the Attending Surgeon convened.  A report of the 
proceedings of the MEB noted that the veteran had been 
hospitalized earlier that month, complaining of wheezing and 
coughing.  On admission, he reported that he had had 
"asthma" nearly all of his life.  His family history was 
noted to include "much allergic history in his 
antecedents."  During the present admission, it was noted 
that daily examination of the veteran had revealed definite 
and persistent asthmatic rales, although there was no true 
respiratory distress.  The veteran indicated that during his 
military training, the stirring up of dust and actual contact 
with weeds and grasses produced considerable dyspnea, 
wheezing, and cough.  Excessive exercise produced a similar 
symptomatology.  After "a thorough examination of the 
[veteran] and the clinical record pertaining to his case," 
the MEB concluded that the veteran had bronchial asthma which 
had pre-existed his induction into service and was not 
aggravated by service.  He was found to be unfit for further 
military service due to bronchial asthma.  The MEB further 
concluded that the veteran had reached maximum improvement 
and recommended that he be medically discharged from service.

In January 1946, the veteran submitted an original 
application for VA compensation benefits, seeking service 
connection for asthma.  In a March 1946 rating decision, the 
RO granted service connection for asthma, finding that it had 
been incurred in service.  The RO assigned an initial 10 
percent rating for asthma, effective January 22, 1946.  

Thereafter, the RO received an April 1946 fee basis 
examination report from Michigan Medical Services.  The 
examination report showed that the veteran again reported a 
history of asthma since childhood, worsening since service.  
He complained of shortness of breath at night or on exertion, 
and a cough with moderate expectorant.  The veteran reported 
asthmatic attacks about once a month lasting about a week.  
An examination revealed normal chest and respiratory movement 
with scattered rales.  No diagnostic tests were accomplished 
and no other clinical findings were reported.  The diagnosis 
was bronchial asthma.

In a May 1946 rating decision, the RO increased the rating 
for the veteran's asthma to 30 percent, effective April 8, 
1946, based on the Michigan Medical Services report.

In April 1947, the veteran again underwent a fee basis 
examination at Michigan Medical Services.  He reported a 
history of asthma for the past 10 years, but indicated that 
it had become much worse since he was in the Army.  On 
examination, the veteran's lungs were negative for pertinent 
abnormalities.  There were no rales, nor was there dullness 
or bronchial breathing.  A chest X-ray study was negative.  
The examiner indicated that the veteran was quite free from 
asthma.  

In a May 1947 rating decision, the RO confirmed and continued 
the 30 percent rating assigned for the veteran's asthma.  
In December 1959, the veteran underwent VA medical 
examination in connection with a nationwide review of VA 
compensation claims.  On examination, the veteran reported 
that he had asthma attacks about once every two to three 
weeks, lasting one to three days.  He indicated that he had 
not seen a doctor for his asthma in many years.  On 
examination, chest expansion was equal and there was no 
evidence of wheezing.  A chest X-ray showed normal lung 
fields.  The diagnoses included chronic bronchial asthma, by 
history.

After reviewing the evidence of record, in an April 1960 
rating decision, the RO proposed to sever service connection 
for the veteran's bronchial asthma.  The RO found that the 
March 1946 rating decision had been clearly and unmistakably 
erroneous in granting service connection for asthma.  The RO 
noted that the veteran's history and findings in service 
clearly showed a chronic asthmatic condition that had existed 
prior to service.  The RO further noted that a permanent 
increase in disability in service or as a result of service 
had not been shown.  

The case was referred to VA's Director of Compensation and 
Pension Service in July 1960 for administrative review, and 
he concurred in the severance proposal.  The veteran and his 
representative were notified of the proposed action in 
November 1960, and informed of the right to contest it.  The 
veteran did not reply or submit any additional evidence.

In an April 1961 rating decision, the RO severed service 
connection for asthma, finding that the award of service 
connection had been clear and unmistakable error.  The RO 
concluded that the veteran's asthma had clearly preexisted 
service and had not been aggravated during service.  In an 
April 1961 letter, the veteran was notified of this decision 
and his appellate rights, but he did not appeal.

In October 2005, the veteran's representative submitted a 
request for revision of the April 1961 rating decision on the 
grounds of CUE.  His specific contentions are discussed in 
detail below.  




Applicable Law

Under 38 C.F.R. § 3.105(a) (2007), previous determinations 
which are final and binding will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  A decision which constitutes a reversal of a 
prior decision on the grounds of clear and unmistakable error 
has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 U.S.C.A. § 
7105 (West 2002).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  Broad-brush allegations of 
"failure to follow the regulations" or "failure to give 
due process," or any other general, nonspecific claim of 
"error" cannot be considered valid clear and unmistakable 
error claims.  Id. at 43-44.  Also, failure to address a 
specific regulatory provision involves harmless error unless 
the outcome would have been manifestly different.  Id. at 44.

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination.  First, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Second, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  Third, a 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)); see also VAOPGCPREC 
12-95 (May 10, 1995), 60 Fed. Reg. 43,186 (1995). 

In that regard, the law in effect at the time of the April 
1961 rating decision severing service connection for 
bronchial asthma provided as follows:

Previous determinations on which an action was 
predicated, including decisions of service 
connection, degree of disability, age, marriage, 
relationship, service, dependency, and other issues 
will be accepted as correct in the absence of clear 
and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or 
amended.  The rating or other adjudicative decision 
which constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error has the 
same effect as if the corrected decision had been 
made on the date of the reversed decision.  

VA Regulation 1105(A) (codified as 38 C.F.R. § 3.105(a) on 
February 24, 1961).  

Service connection will be severed only where 
evidence establishes that it is clearly and 
unmistakably erroneous (the burden of proof being 
upon the Government).  A change in diagnosis may be 
accepted as a basis for severance action if the 
examining physician or physicians or other proper 
medical authority certifies that, in the light of 
all accumulated evidence, the diagnosis on which 
service connection was predicated is clearly 
erroneous.  This certification must be accompanied 
by a summary of the facts, findings, and reasons 
supporting the conclusion.  When severance of 
service connection is considered warranted, a 
rating proposing severance will be prepared setting 
forth all material facts and reasons and submitted 
to the Central Office for review without notice to 
the claimant or representative.  Ratings for 
carious or missing teeth, pyorrhea, or Vincent's 
disease will not be submitted.  If the proposal is 
approved on review by the Central Office, the 
claimant will be notified of the contemplated 
action and furnished detailed reasons therefor, and 
will be given a reasonable period, not to exceed 60 
days from the date on which the notice is mailed to 
his last address of record, for 


presentation of additional evidence.  

VA Regulation 1105(D) (codified as 38 C.F.R. § 3.105(d) on 
February 24, 1961).  

At the time of the April 1961 rating decision, the criteria 
for basic entitlement to benefits, the presumption of 
soundness at induction, and the presumption of aggravation 
for a preexisting condition were found in 38 C.F.R. §§ 3.303, 
3.304, and 3.306.  

General.  Service connection connotes many factors 
but basically it means that the facts, shown by the 
evidence, establish that a particular injury or 
disease resulting in disability was incurred 
coincident with active service in the Armed Forces, 
or if preexisting such service, was aggravated 
therein.  This may be accomplished by affirmatively 
showing inception or aggravation during service or 
through the application of statutory presumptions.  
Each disabling condition shown by the service 
records must be considered on the basis of the 
places, types and circumstances of the individual's 
active service period, as shown by service records, 
the official history of each organization in which 
he served, his medical records and all pertinent 
and lay evidence.  Determinations as to service 
connection will be based on review of the entire 
evidence of record, with due consideration to the 
policy of the Department of Veterans Affairs to 
administer the law under a broad and liberal 
interpretation consistent with the facts in each 
individual case.

38 C.F.R. § 3.303(a) (codified on February 24, 1961).

Preservice disabilities noted in service.  There 
are medical principles so universally recognized as 
to constitute fact (clear and unmistakable proof), 
and when in accordance with these principles 
existence of a disability prior to service is 
established, no additional or confirmatory evidence 
is necessary.  Consequently with notation or 
discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies 
following disease of the central or peripheral 
nervous system; healed fractures; absent, displaced 
or resected parts of organs; supernumerary parts; 
congenital malformations or hemorrhoidal tags or 
tabs, etc.) with no evidence of the pertinent 
antecedent active disease or injury during service 
the conclusion must be that they preexisted 
service.  Similarly, manifestation of lesions or 
symptoms of chronic disease from date of 
enlistment, or so close thereto that the disease 
could not have originated in so short a period will 
establish pre-service existence thereof....

38 C.F.R. § 3.303(c) (codified on February 24, 1961).

Presumption of soundness.  War veterans will be 
considered to have been in sound condition when 
examined, accepted and enrolled for service, except 
as to defects, infirmities or disorders noted at 
entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed 
prior thereto.  Only such conditions as are 
recorded in examination reports are to be 
considered as noted.  

38 C.F.R. § 3.304(b) (codified on February 24, 1961).

History of preservice existence of conditions 
recorded at the time of the examination does not 
constitute a notation of such conditions but will 
be considered together with all other material 
evidence in determinations as to inception.  
Determinations should not be based on medical 
judgment alone as distinguished from accepted 
medical principles, or on history alone without 
regard to clinical factors pertinent to the basic 
character, origin and development of such injury or 
disease.  They should be based on thorough analysis 
of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted 
medical principles pertaining to the history, 
manifestations, clinical course, and character of 
the particular injury 


or disease or residuals thereof.  

38 C.F.R. § 3.304(b)(1) (codified on February 24, 1961).

History conforming to accepted medical principles 
should be given due consideration, in conjunction 
with basic clinical data, and be accorded probative 
value consistent with accepted medical and 
evidentiary principles in relation to value 
consistent with accepted medical evidence relating 
to incurrence, symptoms, and course of the injury 
or disease, including official and other records 
made prior to, during or subsequent to service, 
together with all other lay and medical evidence 
concerning the inception, development and 
manifestations of the particular condition will be 
taken into full account. 

38 C.F.R. § 3.304(b)(2) (codified on February 24, 1961).

Signed statements of veterans relating to the 
origin, or incurrence of any disease or injury made 
in service if against his or her own interest is of 
no force and effect if other data do not establish 
the fact.  Other evidence will be considered as 
though such statement were not of record.  

38 C.F.R. § 3.304(b)(3) (codified on February 24, 1961).

General.  A preexisting injury or disease will be 
considered to have been aggravated by active 
military, naval, or air service, where there is an 
increase in disability during such service, unless 
there is a specific finding that the increase in 
disability is due to the natural progress of the 
disease.  

38 C.F.R. § 3.306(a) (codified on February 24, 1961).

War service.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice 
disability underwent an increase in severity during 
service.  This includes medical facts and 
principles which may be considered to determine 
whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in 
severity during service on the basis of all the 
evidence of record pertaining to the manifestations 
of the disability prior to, during, and subsequent 
to service.  

38 C.F.R. § 3.306(b) (codified on February 24, 1961).


Analysis

As discussed above, in the April 1961 rating decision, the 
RO, after reviewing the evidence then of record, severed 
service connection for bronchial asthma, finding that the 
original award of service connection for that disability had 
been clearly and unmistakably erroneous.  Cf. Stallworth v. 
Nicholson, 20 Vet. App. 482, 488 (2006) (recognizing that "a 
severance decision focuses not on whether the original 
decision was clearly erroneous but on whether the current 
evidence established that service connection is clearly 
erroneous.").  

Because the veteran did not appeal the April 1961 rating 
decision severing service connection for asthma, it is final.  
In an attempt to overcome that decision, the veteran now 
submits a request to revise the April 1961 rating decision on 
grounds that it was clearly and unmistakably erroneous in 
severing service connection for bronchial asthma.  

In adjudicating this appeal, therefore, the Board must 
determine whether the veteran has demonstrated that (1) 
either the correct facts, as they were known at the time, 
were not before the RO or that the law in effect in April 
1961 was incorrectly applied, and that (2) the error must be 
undebatable, and of the sort which, had it not been made, 
would have manifestly changed the outcome of the decision.  
Grover v. West, 12 Vet. App. 109, 112 (1999).

As a preliminary matter, the Board notes that the RO followed 
the procedural safeguards set forth at 38 C.F.R. § 3.105(d) 
in severing service connection.  As discussed above, the RO 
prepared a rating proposing severance setting forth the facts 
and the reasons for its decision.  The RO then submitted the 
proposed rating decision to the Central Office and the 
severance proposal was approved.  The RO then notified the 
veteran of its proposal and offered him the opportunity to 
respond.  As set forth above, the veteran failed to respond 
and the RO effectuated the proposed severance in the April 
1961 rating decision.  Based on the foregoing, the Board 
finds that the procedural requirements of section 3.105(d) 
were met.  The veteran does not contend otherwise.  

Rather, the veteran, through his representative, argues that 
the April 1961 rating decision severing service connection 
for asthma was improper because the original grant of service 
connection in 1946 was a matter of rating board judgment and 
was supported by the evidence of record.  He argues that the 
presumption of soundness applied in the veteran's case and 
that there was insufficient evidence to rebut the presumption 
of soundness.  Alternatively, he argues that even if the 
presumption of soundness was rebutted, the veteran's 
preexisting asthma underwent an increase in severity during 
service and the presumption of aggravation was not rebutted.  

The Board has carefully considered the veteran's arguments in 
this regard, but finds that they are no more than a simple 
disagreement as to how the facts were weighed.  

The Board acknowledges that the veteran's enlistment 
examination report is negative for notations of asthma.  
Thus, he was entitled to the presumption of soundness, as the 
RO acknowledged.  However, the Board finds that the RO had a 
sufficient basis upon which to conclude that the presumption 
of soundness had been clearly and unmistakably rebutted.  
First, the evidence before the RO in April 1961 reflected 
that the veteran manifested breathing problems subsequently 
diagnosed as asthma approximately two months after service 
entrance.  As noted, 38 C.F.R. § 3.303(c) provided for the 
clear and unmistakable establishment of a preexisting 
condition where there is "a manifestation of lesions or 
symptoms of chronic disease from date of enlistment or so 
close thereto that the disease could not have originated in 
so short a period."  38 C.F.R. § 3.303(c).  In the veteran's 
case, his asthma symptoms were noted within two months of his 
service entrance.

Moreover, during subsequent periods of hospitalization and 
observation during service, the veteran reported his medical 
history to his treating physicians in a clinical setting.  In 
these clinical settings, the veteran consistently reported a 
strong family history of asthma and allergies.  Additionally, 
he consistently reported a lifelong history of symptoms such 
as nocturnal wheezing with severe attacks occurring during 
the goldenrod season and when the dust was heavy.  Indeed, 
the Board notes that the post-service record shows that the 
veteran continued to acknowledge a pre-service history of 
asthma symptoms.  While the representative is correct in 
asserting that the veteran is not competent to offer a 
medical diagnosis, he is certainly competent to provide 
information as to his family history, his symptomatology, and 
the treatment he had previously received for his respiratory 
problems prior to service.  

Finally, the record on appeal shows that based on a thorough 
examination of the veteran and the clinical record pertaining 
to his case, a MEB, consisting of three military physicians, 
concluded that the veteran had bronchial asthma which had 
pre-existed his induction into service and had not been 
aggravated by service.  Again, the MEB determination was 
based on a full and complete review of all relevant evidence, 
including the veteran's medical and family history, observed 
clinical factors, and an analysis of all relevant facts and 
medical principals.  

In fact, the Board notes that the evidence before the RO in 
April 1961 contained no objective or subjective evidence 
indicating that the veteran's asthma did not exist prior to 
service.  For example, the veteran never denied a preservice 
history of asthma, nor was there any other medical evidence 
of record contradicting the conclusions of the MEB, such as 
another medical opinion indicating that the veteran's asthma 
had not preexisted service and had been aggravated therein.  
Thus, the Board finds that the RO's April 1961 determination 
that there was clear and unmistakable evidence that asthma 
had existed prior to service was supported by the evidence 
then of record.  

The Board further finds that there was support for the RO's 
April 1961 conclusion that the veteran's pre-existing asthma 
clearly had not been aggravated during service.  Again, the 
record before the RO contained the conclusion of the MEB to 
the effect that the veteran's asthma had not been aggravated 
during service.  The evidence showed that the veteran had 
only one mild asthmatic attack during service manifested by 
rales and minimal discomfort.  The veteran was never in 
respiratory distress, and did not manifest more than mild 
symptoms which cleared within 10 days.  In fact, all 
diagnostic studies, including chest X-ray studies in service 
and thereafter were essentially negative.  The objective 
symptoms for the veteran's only asthmatic attack in service 
were described as mild, which was consistent with his self-
described history of symptoms prior to service.

Although the veteran asserted that his symptoms had worsened 
since service when examined after service, there were no 
objective clinical or diagnostic findings on any of the three 
examinations, other than a few scattered rales on examination 
in 1946.  The fact that the veteran stated in 1959 that he 
had not seen a doctor for his asthma in many years, and the 
absence of evidence of medical treatment other than the three 
examinations discussed above prior to 1961 provided further 
support for the RO's conclusions that the veteran's asthma 
clearly had not been aggravated during service.  Stallworth, 
20 Vet. App. at 488.

For these reasons, the Board finds that there was a 
sufficient basis upon which the RO could conclude that the 
veteran's asthma clearly and unmistakably preexisted service 
and was not aggravated therein.  That is, there was 
sufficient evidence upon which to base the severance.  Thus, 
the arguments advanced by the veteran's representative 
essentially amount to a disagreement as to how the facts were 
weighed by the RO.  While he argues that the evidence of 
record in April 1961 was insufficient to sever service 
connection, as set forth above, he does not state what error 
the 1961 RO made with regard to the facts or how the 
"correct facts, as they were known at the time," were not 
before the RO in 1961.  A disagreement over the 
interpretation of the facts presented is insufficient to rise 
to the level of CUE.  The veteran has not met his burden of 
establishing that there was an undebatable error in the April 
1961 rating decision that would compel the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  

In addition to the above arguments relating to a disagreement 
over the weighing of the evidence, the veteran has argued 
that the RO improperly failed to consider 38 C.F.R. 
§ 3.304(b)(3) in its April 1961 rating decision severing 
service connection for asthma.  Specifically, he argues that 
the only evidence of record which established the pre-service 
existence of asthma were the veteran's own statements.  
Because there was no "other data" in the file establishing 
that the asthma preexisted service, he argues that the RO 
fatally failed to disregard the veteran's statements 
regarding the preservice existence of his asthma.  

While the Board concedes that the April 1961 rating decision 
does not contain a specific citation to section 3.304(b)(3), 
the absence of a citation to a specific regulatory provision 
does not mean it was not considered.  VAOPGCPREC 6-92, 
published at 57 Fed. Reg. 49744 (March 6, 1992); see also 
Crippen v. Brown, 9 Vet. App. 412, 421 (1996).

Moreover, his reliance on section 3.304(b)(3) is misplaced.  
First, the record on appeal contains no "signed statement" 
from the veteran regarding the preservice existence of his 
asthma against his interests.  Rather, the veteran merely 
reported his medical history to his treating physicians in a 
clinical settings.  Moreover, concerning the arguement that 
there is no "other data" in the file establishing that the 
veteran's asthma pre-existed service, he claims that the 
April 1961 rating decision contained CUE in that the RO did 
not point to any evidence, other than the veteran's own 
statements, showing that the asthma preexisted service.  He 
claims that VA had a responsibility to attempt to obtain pre-
service clinical records showing treatment for asthma in 
order to rebut the presumption of soundness.  

As set forth above, however, in determining whether the 
presumption of soundness has been rebutted, applicable 
regulation directed that the finder of fact should consider 
all medically accepted evidence bearing on whether the 
service member was suffering from the disease or injury in 
question prior to induction and should give weight to 
particular evidence based on accepted medical standards and 
medical knowledge regarding the known characteristics of 
particular diseases.  In particular, the finder of fact was 
directed to consider records made "prior to, during or 
subsequent to service" concerning the inception of the 
disease.  See 38 C.F.R. § 3.304(b).  The regulation in effect 
at the time of the April 1961 rating decision does not 
support the veteran's current contention that the presumption 
of soundness can be rebutted only if the government adduces 
pre-service clinical evidence that the veteran's disease or 
injury had its onset prior to induction.  Cf. Harris v. West, 
203 F.3d 1347 (Fed.Cir.2000) (holding that contemporaneous 
clinical evidence of a preservice disability may not be 
necessary when the record contains a subsequent medical 
opinion based on statements made by the veteran about the 
preservice history of his condition).  

In any event, as discussed in detail above, the evidence 
before the RO at the time of the April 1961 rating decision 
contained evidence showing that the veteran was treated for 
symptoms of asthma two months after his enlistment, that he 
consistently reported a pre-service history of symptoms of 
asthma to his treating physicians, and that an MEB concluded, 
based on a thorough review of the veteran's history and 
clinical observation, that the veteran's asthma had 
preexisted service.  Moreover, the record before the RO in 
April 1961 contained no subjective or objective evidence to 
indicate that the veteran's asthma had not existed prior to 
service.  

The Board finds that, based on the medical evidence then of 
record, reasonable minds could conclude there was clear and 
unmistakable evidence that the veteran's asthma pre-existed 
service and clearly and unmistakably was not aggravated 
during service.  The Board cannot say that it was 
"undebatable" that the RO's April 1961 rating decision 
contained error in severing service connection for asthma.  
Because the April 1961 rating decision contains no error of 
fact or law that, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would be manifestly 
different but for such error, the April 1961 rating decision 
was not clearly and unmistakably erroneous in severing 
service connection for bronchial asthma.  

In reaching this conclusion, the Board emphasizes that the 
evidence of record at the time of the April 1961 rating 
decision was correctly reported and the pertinent statutory 
and regulatory provisions extant at the time of the April 
1961 rating decision were correctly applied.  Again, mere 
disagreement with the weighing of medical records extant in 
April 1961 does not amount to CUE.  Russell, 3 Vet. App. at 
313-314.  As such, the Board must conclude that the April 
1961 rating decision severing service connection for asthma 
did not contain CUE.


ORDER

The April 1961 rating decision severing service connection 
for bronchial asthma was not clearly and unmistakably 
erroneous.  The appeal is denied.




			
	JOY A. MCDONALD	MILO H. HAWLEY
	               Veterans Law Judge                                     
Veterans Law Judge
        Board of Veterans' Appeals                          
Board of Veterans' Appeals




__________________________________________
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


Citation Nr: 0625647	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  06-20 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Whether there was clear and unmistakable error in an April 
1961 rating decision that severed service connection for 
asthma.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from June 16, 1943, to 
December 11, 1943.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2006 decision which found 
that there was no clear and unmistakable error (CUE) in an 
April 1961 rating decision that severed service connection 
for asthma.  


FINDINGS OF FACT

1.  By a letter dated in November 1960, the RO notified the 
veteran of a proposal to sever service connection for asthma 
based upon clear and unmistakable error (CUE) by the RO in 
granting service connection in a March 1946 rating decision.  

2.  The veteran did not respond to the proposed severance 
action finding CUE, and service connection for asthma was 
severed by rating decision in April 1961.  The veteran was 
notified of the action by letter in April 1961, and did not 
appeal.  

3.  The facts as they were known at the time of the RO's 
April 1961 rating decision were correct and it has not been 
shown otherwise.

4.  The statutory and regulatory provisions in effect at the 
time of the RO's April 1961 rating decision were correctly 
applied and it has not been shown otherwise.

5.  There was a tenable basis for the RO's April 1961 
decision that the veteran's asthma clearly and unmistakably 
pre-existed his military service, and clearly and 
unmistakably was not aggravated therein.  




CONCLUSION OF LAW

The April 1961 rating decision that severed service 
connection for asthma does not contain clear and unmistakable 
error.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.104, 
3.105 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is noted that the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
became law in November 2000, long after entry of the decision 
in which CUE is alleged to exist.  The VCAA significantly 
added to the statutory law concerning VA's duties when 
processing claims for VA benefits by redefining the 
obligations of VA with respect to its duty to assist a 
claimant, and including an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

Given the parameters of the law surrounding CUE claims, 
however, the duties to notify and assist imposed by the VCAA 
are not applicable where CUE is claimed in prior RO 
decisions.  Livesay v. Principi, 15 Vet. App. 165 (2001).  As 
noted in Livesay, CUE claims are not conventional appeals, 
but rather are requests for revision of previous decisions.  
A claim based on CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits, 
but rather is collaterally attacking a final decision.  
Livesay v. Principi, at 178-9.  Moreover, that litigant has 
the burden of establishing such error on the basis of the 
evidence then of record.  Id.  

Factual Background

The veteran served on active duty from June 16, 1943, to 
December 11, 1943.  His entrance examination showed no 
history, abnormalities, or diagnosis referable to any 
respiratory problems, including asthma.  On examination, his 
lungs were normal and a chest x-ray study was negative.  

The service medical records showed that the veteran was seen 
for a chest cold on August 16, 1943 and again on several 
occasions beginning on September 6, 1943.  His symptoms 
included wheezing and inconsistent rales in his chest.  
Hospital records showed that he was admitted on September 24, 
1943, for observation to determine if he had asthma.  On 
admission, the veteran reported a history of asthma all his 
life and said that his father and one brother were asthmatic 
and that there was a long history of allergies on his 
father's side.  He reported wheezing nearly all his life with 
severe attacks occurring during the goldenrod season and when 
the dust was heavy.  He denied any specific treatment or skin 
test for allergies, but said that he got an occasional shot 
during periods of mild distress from a private physician.  He 
said that his asthma had never been severe enough to seek 
emergency medical care.  

Examination of the lungs and thorax was essentially normal 
and there was no evidence of any respiratory abnormalities.  
A chest x-ray study was clear.  The final summary indicated 
that there was no evidence of asthmatic rales or any other 
symptoms of asthma, and that all clinical and diagnostic 
studies were negative during his hospital stay.  

The veteran was readmitted in November 1943 after a mild 
asthmatic attack.  He had numerous asthmatic rales in the 
left anterior and posterior chest for several days with 
minimal discomfort but no true respiratory distress.  Chest 
x-rays studies on admission and discharge were negative.  His 
symptoms were clear by the 10th day.  A Medical Evaluation 
Board (MEB) determined that the veteran's asthma pre-existed 
his induction into service and was not aggravated by service, 
and that he was unfit for further military service due to 
bronchial asthma.  In December 1943, the MEB concluded that 
the veteran had reached maximum improvement and recommended 
that he be medically discharged from service.  

In January 1946, the veteran sought service connection for 
asthma.  By rating action in March 1946, the RO granted 
service connection for asthma on the basis that it was 
"incurred" in service and assigned a 10 percent evaluation.  
The rating sheet indicated that the award was based on 
incomplete records.  

A private examination report from Michigan Medical Services 
(apparently in lieu of a VA examination) in April 1946, 
showed a self-described history of asthma since childhood 
which the veteran reported had worsened since service.  He 
complained of shortness of breath at night or on exertion, 
and a cough with moderate expectorant.  The veteran reported 
asthmatic attacks about once a month lasting about a week.  
An examination revealed normal chest and respiratory movement 
with scattered rales.  No diagnostic tests were accomplished 
and no other clinical findings were reported.  The diagnosis 
was bronchial asthma.  

By rating action in May 1946, the RO assigned an increased 
rating to 30 percent, based on the private medical report.  

A medical report from Michigan Medical Services in April 
1947, noted the same self-described history of respiratory 
distress as on the earlier report.  On examination, his lungs 
were negative and there were no rales, dullness, or bronchial 
breathing.  The examiner indicated that there was no evidence 
of asthma on examination and that the veteran's general 
health appeared good.  A chest x-ray study was negative.  

By rating action in May 1947, the RO confirmed and continued 
the 30 percent evaluation assigned for the veteran's asthma.  
The veteran was notified of this decision and did not appeal.  

When examined by VA in December 1959, the veteran reported 
that he had asthma attacks about once every two to three 
weeks, lasting one to three days and relieved with 
"Asthmadoz."  He said that he had not seen a doctor for his 
asthma in many years.  On examination, chest expansion was 
equal and there was no evidence of wheezing.  A chest x-ray 
study showed normal lung fields.  The diagnoses included 
chronic bronchial asthma, by history.  

An April 1960 rating decision proposed severing service 
connection for the veteran's bronchial asthma.  The decision 
noted that the initial March 1946 rating decision that 
granted service connection for asthma constituted clear and 
unmistakable error on the basis that the veteran's history 
and findings in service showed a chronic asthmatic condition 
that existed prior to service and that there was no permanent 
increase in the disability during service.  The case was also 
referred to VA's Director of Compensation and Pension Service 
in July 1960 for administrative review, and it concurred in 
the severance proposal.  The veteran and his representative 
were notified of the rating decision and the proposed action 
in November 1960, and informed of his right to contest the 
proposed action.  The veteran did not reply or submit any 
additional evidence.  

The proposed severance was effectuated in an April 1961 
rating decision.  The veteran and his representative were 
notified of this decision the same month and did not appeal.  

A claim of CUE in the April 1961 rating that severed service 
connection for asthma was received in October 2002.  By 
rating action in January 2006, the RO found that the 1961 
rating decision to sever service connection was proper and 
did not involve CUE.  The veteran disagreed with this 
decision giving rise to this appeal.  

Analysis

The representative asserts, in essence, that the severance of 
service connection for asthma in 1961 was improper because: 
the original grant of service connection was a matter of 
rating board judgment; the original grant was supported by 
regulatory authority as the presumption of soundness applied 
and was not rebutted by clear and unmistakable evidence at 
the time; that assuming that the veteran's asthma did 
preexist service, it underwent an increase in service and the 
presumption of aggravation was not rebutted; and that the 
April 1961 severance was not in accordance with governing 
legal criteria in that the severance was nothing more than a 
disagreement over how the facts were weighed and evaluated in 
the original grant of service connection in 1946 which by 
definition does not rise to the level of CUE necessary for a 
proper severance action.  

Initially, it should be noted that there has been no material 
or substantive change in VA regulations pertaining to the 
presumption of soundness or to severance of a service-
connected disability since 1946.  Service connection will be 
severed only where evidence establishes that the grant was 
clearly and unmistakably erroneous (the burden of proof being 
upon the Government).  A change in diagnosis may be accepted 
as a basis for severance action if the examining physician or 
physicians or other proper medical authority certifies that, 
in the light of all accumulated evidence, the diagnosis on 
which service connection was predicated is clearly erroneous.  
This certification must be accompanied by a summary of the 
facts, findings, and reasons supporting the conclusion.  When 
severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons.  The claimant will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefore and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  If 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued, if in order, effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. 
38 C.F.R. § 3.105(d) (previously 38 C.F.R. § 2.1009(d) 
(1945); see also VAR 1009(A), (D).  

In a case involving CUE, in order to sever service 
connection, the VA must comply with specific procedures and 
meet its high burden of proof.  See Baughman v. Derwinski, 1 
Vet. App. 563, 566 (1991).  In Damrel v. Brown, 6 Vet. App. 
242 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313- 
4 (1992)), the Court established a three-prong test to 
establish a claim of clear and unmistakable error:  

(1) '[E]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied,'  (2) the error 
must be 'undebatable' and the sort 
'which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made,' and, (3) a 
determination that there was [clear and 
unmistakable error] must be based on the 
record and law that existed at the time 
of the prior adjudication in question.  

Damrel, 6 Vet. App at 245.  

The present case, however, is not a review of a timely 
appealed severance of service connection.  The severance 
action now being contested by the appellant took place in 
1961, and was not appealed at that time.  Since the RO's 1961 
decision is final, in order to prevail in this case, the 
veteran must show that the 1961 determination of CUE in the 
1946 rating decision was, itself, the product of CUE.  
Although VA obviously had a very high burden to meet in its 
1961 rating decision, the veteran now bears the same high 
burden of establishing CUE in that RO decision.  See Daniels 
v. Gober, 10 Vet. App. 474, 479 (1997).

Here, the veteran has not made any contention that the RO 
failed to satisfy the procedural safeguards which were in 
place in 1961, when service connection for asthma was 
severed.  The Board has, nevertheless, carefully reviewed the 
procedures followed by the RO, and notes the April 1961 
rating action at issue reflects that all the evidence of 
record was considered at that time.  Similarly, the evidence 
shows that the veteran was notified of the proposed action in 
writing, and final action was not taken until 60 days after 
he was so notified.  Thus, VA complied with the procedural 
safeguards set out in VAR 1009(D), as in effect in 1961.

As to the veteran's challenge of the RO's severance of the 
March 1946 grant of service connection, the Board recognizes 
that the regulatory provisions extant at the time with regard 
to the establishment of service connection for a particular 
disorder were essentially the same as they are today.  See 
generally Pub. Law No. 77-361 (effective December 20, 1941); 
VA Inst. 1 to Sec. 9(a) and (b) of Pub. Law. No. 78-144 
(effective July 13, 1943); Regulations and Procedure - 
Regulations (R&PR) 1077(B) (effective December 20, 1941).  
Essentially, in order to establish service connection, 
applicable law has generally always required that there must 
be evidence that establishes that a claimed disorder either 
began in or was aggravated by active service. Moreover, 
claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
disorders noted at entrance into service, unless clear and 
unmistakable evidence demonstrates that the injury or disease 
in question existed before service and was not aggravated in 
service.  See also 38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 
C.F.R. §§ 3.303(a), (c), 3.304(b) (2005).

It has also long been acknowledged in VA service connection 
regulations that there are medical principles so universally 
recognized as to constitute fact and, when in accordance with 
these principles the existence of a disability prior to 
service is established, no additional or confirmatory 
evidence is necessary.  Consequently, with notation or 
discovery during service of such residual conditions with no 
evidence of the pertinent antecedent active disease or injury 
during service, the conclusion must be that they pre-existed 
service.  Nevertheless, if evidence is submitted that is 
sufficient to demonstrate that a claimant's disorder 
preexisted service and then underwent an increase in severity 
during service, it is presumed that the disorder was 
aggravated by service, unless clear and unmistakable evidence 
is presented that rebuts the presumption.  See VA Inst. No. 1 
to Sec. 9 (a) and (b) of Pub. Law No. 78-144, Par. 2(d) 
(effective July 13, 1943); see also 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. §§ 3.303(c), 3.306 (a), (b) (2005).

The veteran's entrance examination did not show any 
respiratory abnormalities or asthma at the time he was 
accepted in to military service.  Therefore, he is presumed 
to have been in sound condition at the time of entrance, 
unless the evidence clearly and unmistakably disclosed that 
his asthma had its inception prior to service.  38 C.F.R. 
§ 3.304(b) (formerly 38 C.F.R. § 2.1063 (1946).  In 
determining whether a disorder existed prior to entry into 
service, it is important to look at accepted medical 
principles including clinical factors pertinent to the 
history, manifestations, clinical course, and character of 
the disorder.  38 C.F.R. § 3.304(b)(1).  

In this case, although his enlistment examination in June 
1943 did not show any evidence of a respiratory disorder or 
asthma, the veteran reported that he had asthma since he was 
a child when hospitalized for respiratory problems in 
service.  The veteran didn't just mention a history of vague 
respiratory problems, but clearly articulated his symptoms, 
familial history, and the course of treatment by a private 
physician prior to entering service.  While the 
representative is correct in asserting that the veteran is 
not competent to offer a medical diagnosis, he is competent 
to provide information as to his symptoms and treatment for 
his respiratory problems, and to relate what healthcare 
providers may have told him about his symptoms.  

Moreover, the veteran underwent extensive observation and 
examination in service for the specific purpose of 
determining if he had asthma.  Based on the veteran's 
description of his symptoms and treatment prior to service 
and the clinical findings on examination, a Medical 
Evaluation Board (MEB) concluded, in essence, that his asthma 
clearly and unmistakably existed prior to enlistment.  
Contrary to the representative's assertions, the MEB 
determination was based on a longitudinal review of all 
relevant evidence, including the veteran's medical history, 
observed clinical factors, and a thorough analysis of all 
relevant facts and medical principals.  In fact, there was no 
competent evidence or even any subjective evidence that the 
veteran's asthma did not exist prior to service.  The Board 
finds that the RO's April 1961 conclusion, that the notations 
of the veteran's history of preexisting respiratory problems 
as well as the objective evidence of record was clear and 
unmistakable evidence sufficient to rebut the presumption of 
soundness at entry, was not itself clear and unmistakable 
error and was not based on incorrect facts or a 
misapplication of the law in effect in 1961.  In other words, 
the notations in the service medical records which place the 
date of onset of the veteran's asthma prior to service 
coupled with the findings of the MEB at separation that 
asthma preexisted service, effectively rebuts the presumption 
of soundness at induction as promulgated in amendment by 
Public Law No. 144, 78th Congress, (September 4, 1943).  
Additionally, the statements of the veteran in service formed 
a factual predicate for the findings of the MEB at 
separation.  Although the Court's jurisprudence regarding the 
presumption of soundness did not exist in 1946 or 1961, the 
Court would later find that the unanimous findings of an 
inservice Board of Medical survey, based upon a veteran's own 
history filtered through its medical expertise, provided the 
required factual predicate necessary to clearly and 
unmistakably rebut the presumption of soundness.  See Gahman 
v. West, 12 Vet. App. 406, 411 (1999).  Therefore, the RO's 
April 1961 determination that the March 1946 grant of service 
connection for asthma was erroneous because the presumption 
of soundness had been rebutted and the veteran's asthma had 
thus pre-existed service was not a matter of judgment or 
weighing the evidence, but based on the correct facts, and 
applicable laws and regulations extant at the time.  

As for the assertion that the April 1961 decision was 
erroneous because the presumption of aggravation had not been 
rebutted by clear and unmistakable evidence, the Board notes 
that a pre-existing injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during service.  Where the evidence 
shows that there was an increase in disability during 
service, there is a presumption that the disability was 
aggravated by service.  There is no aggravation of a 
preexisting disease or injury if the condition underwent no 
increase in severity during service on the basis of all of 
the evidence of record pertinent to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
C.F.R. § 3.306(b).  Intermittent or temporary flare-ups 
during service of a preexisting injury or disease do not 
constitute aggravation; rather, the underlying condition must 
have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  

In this regard, the MEB determined that the veteran's asthma 
did not undergo an increase in severity beyond the natural 
progress during service.  The evidence showed that the 
veteran had only one mild asthmatic attack during service 
manifested by rales and minimal discomfort.  The veteran was 
never in respiratory distress, and did not manifest more than 
mild symptoms which cleared within days.  In fact, all 
diagnostic studies, including chest x-ray studies in service 
were negative.  The objective symptoms for the veteran's only 
asthmatic attack in service were described as mild, which was 
consistent with his self-described history of symptoms prior 
to service.  

Although the veteran asserted that his symptoms had worsened 
since service when examined by a private healthcare provider 
in 1946 and 1947, and by VA in 1959, there were no objective 
clinical or diagnostic findings on any of the three 
examinations, other than a few scattered rales on examination 
in 1946.  The fact that the veteran stated in 1959 that he 
had not seen a doctor for his asthma in many years, and the 
absence of evidence of medical treatment other than the three 
examinations discussed above prior to 1961, would seem to 
contradict the veteran's assertions regarding the extent and 
severity of his asthma.  

Clearly, there was a basis for the April 1961 RO decision 
that the laws and regulations were incorrectly applied in 
March 1946 in granting service connection as there was no 
competent evidence to support the conclusion that the 
veteran's asthma was "incurred" in service, other than the 
absence of findings on his entrance examination.  The RO's 
April 1961 rating decision which essentially found that the 
overwhelming evidence of record at the time of the March 1946 
rating decision clearly and unmistakably showed that the 
veteran's asthma pre-existed service and was not aggravated 
by service has a plausible basis in the record, and thus, the 
claim of error in the April 1961 rating decision is not an 
undebatable one in regard to whether service connection 
should have been severed.  

The veteran asserts that the April 1961 rating decision 
simply reweighed the facts and impermissibly came to a 
conclusion different from the RO in the March 1946 decision.  
He asserts that the facts documented by his service medical 
records and post-service records are persuasive enough to 
convince any adjudicator that service connection was 
warranted for asthma.  In the Board's view, however, these 
contentions do not provide a valid basis for a CUE claim, 
since they do not allege that the correct facts, as they were 
known at the time, were not before the adjudicator, and it is 
not demonstrated that the statutory or regulatory provisions 
extant at the time were incorrectly applied.  Rather, the 
veteran's argument would require the Board to reevaluate the 
evidence considered in 1961, and to decide whether it 
provided a basis for the decision rendered at that time.  As 
the Court has held, however, "simply to claim CUE on the 
basis that previous adjudications had improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE." Fugo, 6 Vet. App. at 44.  The Board also 
notes the Court's holding in Daniels, supra, wherein the 
veteran had argued that a 1957 decision to sever service 
connection, which had been established in 1943, was erroneous 
because there was no substantial basis for the finding, in 
1957, that the veteran's psychosis had existed prior to 
service and was not aggravated by service.  The Court held 
that such an argument would require the Court to reevaluate 
the evidence considered in 1957, to decide if it provided a 
"substantial basis" for the decision, and that this did not 
meet the standard of a CUE claim.  In light of the above, the 
Board finds that there was no clear and unmistakable error in 
the April 1961 rating decision that severed service 
connection for asthma.  See generally Wilson v. West, 11 Vet. 
App. 383, 385-87 (1998).  


ORDER

The claim that an April 1961 rating decision that severed 
service connection for asthma contained clear and 
unmistakable error is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


